DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2016 222 653 A1 to Wirsing.

Regarding claim 1, Wirsing discloses a chair (Fig.1), comprising: a seat (2, 3) having a seat shell (3) and a frame (5 with legs 4) for supporting said seat; said frame, on a side thereof facing said seat, having at least one mounting strut (11, 12, Fig.4) running parallel to a plane of said seat shell; said seat shell, on an underside thereof facing said frame, having a receiving profile (13, 14) for receiving at least a part of said 
The claim is examined on the product itself and not the process of forming the product, therefore the prior discloses an assembly in which it is capable of sliding the clamping strip to an extent within the receiving profile, and the prior art therefore discloses the final product as claimed.
Regarding claim 2, wherein: said fastening section of said receiving profile comprises a first guiding element (one of 15, 16, 17) extending parallel to the longitudinal direction of said fastening section; and -18-FAR-413122 said clamping strip comprises a second guiding element (corresponding 20, 21, 26) extending parallel to the longitudinal direction of said fastening section and, in an end position of said clamping strip in said fastening section, engaging with said first guiding element on said fastening section (Fig. 4 and 7).  
Regarding claim 3, wherein said second guiding element on said clamping strip engages with said first guiding element on said fastening section even during a sliding 
Regarding claim 4, wherein: said fastening section of said receiving profile comprises a first locking element (one of 15, 16, and 17); and said clamping strip comprises a second locking element (corresponding 20, 21, 26), which, in an end position of said clamping strip in said fastening section, engages with said first locking element on said fastening section in order to lock said clamping strip in the longitudinal direction of said fastening section (the engagement will keep the section in place by snap action/friction therefore the clamping strip is locked in place until a force overcomes the resistance).  
Regarding claim 5, wherein said mounting strut of said frame and said clamping strip are embedded in said receiving profile of said seat shell (Fig.7).  
Regarding claim 6, wherein said clamping strip comprises, on a side thereof facing said seat shell, a receiving profile running parallel to the longitudinal direction of said fastening section and form-fittingly enclosing a circumferential section of said mounting strut (Fig.7).  
Regarding claim 7, wherein said clamping strip comprises, on a side thereof facing away from said seat shell, an intake groove in which an auxiliary element for sliding said clamping strip into said fastening section of said receiving profile and locking said clamping strip in said fastening section of said receiving profile can engage (grooves formed on the surfaces of the clamping strips where holes 10 are formed; the grooves are capable of receiving an auxiliary tool).  
Regarding claim 8, wherein said clamping strip is one of a plurality of clamping strips (6, 7, 8, 9) for clamping said mounting strut in a plurality of fastening sections (13, 14) of said receiving profile of said seat shell.  
Regarding claim 9, wherein said at least one mounting strut of said frame is one of a plurality of mounting struts (11, 12), and at least one fastening section in said receiving profile and at least one clamping strip are provided for each of said plurality of mounting struts (Fig.4).  
Regarding claim 10, wherein said receiving profile has a plurality of different fastening sections for receiving mounting struts of differently designed frames (13, 14, capable of receiving mounting struts pf different configurations).  
Regarding claim 11, Wirsing discloses a system, comprising: a seat shell (3) for a chair, said seat shell having an underside (lower surface of 3) with a receiving profile (13, 14) for receiving at least a part of a mounting strut (11, 12) of a frame (4, 5) of said chair; and said receiving profile including a fastening section (groove of 13 and groove of 14 traveling along the length) extending from a circumferential edge (distal edge of the seat shell) of said seat shell parallel to a plane of said seat shell - 20 -FAR-413122 into an interior of said seat shell and having an access opening (distal open portion of 13 and 14) at the circumferential edge of said seat shell; and a clamping strip (6, 7, 8, 9) for clamping the mounting strut of the frame in place in said fastening section of said receiving profile of said seat shell (Fig.3), wherein said clamping strip being slidable from said access opening of said fastening section at the circumferential edge of said seat shell into said fastening section in a direction parallel to a longitudinal direction of said fastening section (capable of sliding the clamping strip within the opening to an extent); and said 
The claim is examined on the product itself and not the process of forming the product, therefore the prior discloses an assembly in which it is capable of sliding the clamping strip to an extent within the receiving profile, and the prior art therefore discloses the final product as claimed.

Allowable Subject Matter
Claim 12 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635